Citation Nr: 1017039	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-25 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to accrued pension benefits.   



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The Veteran had active service from November 1948 to June 
1952.  He died in April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO appears to be confusing two different claims.  On 
August 6, 2001, the RO received the Veteran's request that 
his claim for pension be reopened.  He submitted an Improve 
Pension Eligibility Verification Report, VA Form 21-0516-1, 
dated August 1, 2001, along with a medical expense report.  
In May 2002, the Veteran was informed that the claim was 
denied because his annual income exceeded the pension limit.  
He was told that VA might be able to lower the income counted 
by using family medical expenses he paid from August 6, 2001 
through August 31, 2002.  If he wanted to claim family 
medical expenses, he could complete an enclosed form and 
return it to the RO before January 1, 2004.  There is no 
record that the Veteran ever reported family medical expenses 
for the period from August 6, 2001 through August 31, 2002.  
See 38 C.F.R. § 3.158 (2009).  More than a year passed from 
the date of the May 2002 notice letter.  A notice of 
disagreement was not received and the RO decision was final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).  It does not appear that the appellant is 
basing her request for accrued benefits on this claim.  

It appears that the appellant is basing her request for 
accrued benefits on a second pension claim.  On August 11, 
2003, the Milwaukee Pension Center received a statement in 
which the Veteran requested that his pension claim be 
reopened.  It was accompanied by an Improve Pension 
Eligibility Verification Report, VA Form 21-0516-1, dated 
August 1, 2003, along with a medical expense report covering 
the period from January 1, 2002 to December 31, 2002.  Review 
of the file does not show that any action has been taken on 
this claim.  This claim should be adjudicated for the purpose 
of determining the appellant's entitlement to accrued 
benefits.  

Agencies of original jurisdiction (AOJ's) sometimes require 
additional documentation of expenses.  In this case, it would 
be inappropriate to demand additional documentation and then 
deny the claim because the additional evidence was not of 
record at the time of the Veteran's death.  The law and 
regulations simply require that accrued benefits be based on 
the evidence of record at the time of the Veteran's death.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2009).  
At the time of the Veteran's death, reports of medical and 
other expenses were of record.  For the purposes of this 
claim, the Board finds the expenses of record, as listed by 
the Veteran, to be credible and adequately documented, there 
being no evidence to the contrary.  

This remand affords an opportunity to insure that the notice 
requirements of the Veterans Claims Act of 2000 (VCAA) are 
met.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

2.  The AOJ should adjudicate the 
Veteran's August 2003 claim for pension 
benefits, for the purposes of accrued 
benefits.  For the purposes of this 
adjudication, the expenses of record, as 
listed by the Veteran, are to be deemed 
credible, without need for further 
documentation.  

3.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


